SlMRALL, J. :
The case is this: In 1854, William B. Robinson purchased from John Gr. Harris, now deceased, the parcel of land in dispute, for the price of $1,800, *155one-third paid in cash, the balance on a credit of one and two years, for which Robinson made his promissory notes in an equal amount at one and two years. The first note has been paid. Robinson died in 1861, leaving the last note unpaid.' One Archy Thomason was appointed administrator who gave notice to creditors to present their claims. John G. Harris, the vendor to Robinson, has long since deceased, of whose estate one J. H. Harris is administrator. The la'st note for the land was never probated nor registered by Harris’ administrator, nor were any steps taken to collect the same within four years after grant of administration, deducting the statutory suspension of the acts of limitations, of also the. suspension during the late war, nor was suit brought within six years from the maturity of .the note, deducting the like suspensions. Thomason, the administrator of Robinson, sold the land under probate decree, when Park became purchaser. After Park’s purchase, in 1867, he took from one N. E. Ash-ford, then administrator de bonis non of John G. Harris deceased, the vendor of Robinson, a deed to the land, and gave to Ashford therefor his note for $600 due one day after date. Harris’ administrator in March, 1871, filed a bill in chancery against Park, setting up a vendors’ lien on the land as security for the note which afterwards went into a decree. That decree was about being executed, when Adams, the appellant, filed a bill enjoining the' sale, insisting upon a perpetual injunction, and that Park’s title be canceled, as being invalid against him, and casting a cloud upon his title.
Adams claims title as follows: In 1859, Snoddy & Bransford recovered a judgment in the United States district court for the northern district of Mississippi at 'Pontotoc, against W. B. Robinson for $700. That in 1868 a scire facias was sued out against the heirs and terre-tenants, which was served on Parks and the heirs of Robinson, and that judgment of review was had, and *156also that the land be sold. At the sale Adams, became the purchaser.
To this bill Parks demurred, which was sustained, and the bill dismissed.
Robinson, by his purchase in 1854, from Jno. G-. Harris, acquired an equitable title merely — the latter retaining the legal title as security for the unpaid purchase money. But the judgment of Snoddy & Bransford was a lien, from the date of its rendition, upon his interest in the land to the extent of his title. This is wrought by the statute which subjects equitable interest in lands to-judgments. 40 Miss. 794; Carpenter v. Bowen, 42 ib., 54 ; Walton v. Hargrove, 42 ib. 24 ; Code, 1857, art. 12, p. 308, which provides that “ Estates of any kind, holden or possessed in trust for another, shall be subject to the debts of the cestui que trust, whether such trusts be fully executed or not.” The cases cited go also to the point that the lien of the judgment and a sale under it bind and pass whatever interest-the debtor had in the property. Robinson held the equitable title, the legal title being outstanding in Harris as a trustee for his use. The trust would not be fully executed until final payment of the purchase money, when Robinson would have a right to demand the complete title. Adams, as purchaser under the judgment, accepted the precise interest in the land which Robinson, the judgment debtor, had. He was substituted by assignment to his position and equity. That is — upon payment of the residue of the debt to Harris he could demand a conveyance of the legal title. This purchase placed him in the same relations to Harris, the vendor, which Robinson had sustained. He had this further advantage — that the lien of the judgment, would be effectual to overcome any conveyance or lien subsequent to the date of the judgment, so as to make his title take effect as of -the date of the judgment, *157whether these liens were made or suffered, by Robinson, or a privy in blood or representation.
The bill is vague and obscure in the allegations respecting the sale of the land by Thomason, administrator of W. B. Robinson, at which sale Parks became pur-, chaser and went into possession. It is not alleged when this sale was made, or for what price. It is evident, however, that it did not and could not withdraw the land from the operation of the judgment-lien, nor could it defeat the title which would be transferred by the sheriff’s deed under the judgment. The utmost effect would be to convey the land to Parks subject to the judgment-lien.
The deed made by Ashford, administrator de bonis non of Jno. G. Harris, deceased, to Parks, in February, 1867, was inoperative and void. The title had descended to the heirs of Harris, and was not in his administrator. Art. 137, Code, 1857, p. 458, in the circumstances therein mentioned (when land has been sold and a title bond, or other agreement to make title has been given), allows the vendee to petition the probate court, which granted the letters of administration, for an order on the administrator to make the title; and on summons to all parties interested, the court, if satisfied that the title should be made, shall so order. * * * This article seems to assume that if the purchase money has been paid, and nothing remains to be done to complete performance except a conveyance of the title, then the probate court shall have jurisdiction to order the administrator or the executor to make title. But Ashford, as administrator, did not pursue this statute, nor was the deed made by virtue of a probate order; nor was the note given by Parks of avail to revive the vendor’s lien so as to impair or defeat any adverse interest or title which had accrued to a third person. The statute of limitations is generally a personal privilege which may be pleaded or waived at the pleasure of the debtor. He *158may always waive it as respects his personal debts, and also as respects liens on property which he still owns. But if the property upon which, as debtor, he has placed a lien is aliened by him or persons beyond his control, it would be unjust in him, when he no longer has an interest in the property, to interfere and by a personal act, such as a waiver of the bar, or a new promise, give an advantage to one person over another. By such acts he may bind himself or his own property, but would not be tolerated to intefere as between other adversary lien claimants. Such revivals or new promises can not be permitted to affect previously acquired liens, or interests as respects the property itself. Thomas Christian v. O’Neal et al. (MSS. opinion) ; Brown v. Moore, 26 Ill. 425 ; Lord v. Morris, 18 Cal. 490.
Parks, who, under his deed from Harris’ administrator, claimed to have succeeded to the title of Harris, vendor of Robinson, stood as an adversary to Adams, who purchased under the judgment against Robinson. Adams was substituted, as we have said, to Robinson’s position and title. If the vendor’s lien was barred as against Robinson, Adams could set up that plea, as succeeding to his rights. If Robinson had been living at the time of Adams’ purchase from the sheriff, that sale having transferred all his interest in the land, he could not, by a new promise, revive or extend the lien, against the land. If he could not do so, to the prejudice of Adams, neither would his heirs or legal representatives.
■ Adams having only an equitable title, can not go into a court of law. Parks by his purchase under the probate decree, acquired a title which was subject to be divested by the paramount lien of the judgment. Parks, perhaps, recognizing this inferiority, attempted to bring to his aid, the equity of Harris, the original vendor to Robinson, and thereby acquire a title superior to any that would be derived through Robinson, his vendee. But as we have seen, the deed of the administrator of *159Harris, was inoperative to transfer the legal title. The note given by Parks to the administrator of Harris, for the original unpaid purchase money, could not, by the conjoint effect of the deed and note, create a lien to the prejudice of Adams. Perhaps, if Parks had paid off the debt to Harris’ estate, he might set up a right to be subrogated to the lien which he had extinguished, and would be entitled to its benefits as against Adams; but that is not his attitude according to the averments of the bill.
According to the view which we have of the rights of the parties, the legal title is still outstanding in the heirs of Harris, the original vendor. The deed of his administrator being inoperative to pass that title, both Adams and Parks are holders of equitable titles, derived from Robinson, the vendee of Harris — the former claiming under the purchase at the sheriff’s sale, the latter under the probate sale. As respects these equitable notes, Adams is the superior and better. But whether the estate of Harris has lost the benefit of the vender’s lien or not, as against the land, we do not undertake to decide, in view of the fact that the title is in his heirs, and they could not perhaps be compelled to part with the legal title until payment of the purchase money, on the principle that a party seeking equity, must himself do equity. The heirs of Harris not being parties to the foreclosure suit, the legal title could not be controverted and disposed of in their absence from the record. Nor should the equitable title of Adams be embarrassed in that suit. He is a necessary party to a suit foreclosing the vendor’s lien. We understand the averments of the bill to be, that the administrator • of Harris sought by his bill to foreclose the lien supposed to result from his deed to Parks, and Parks’ note to him as administrator. No such result as that ensued from that transaction. The lien may exist, growing out of the sale of the intestate Harris to Rob*160inson, for the unpaid part of the debt. To foreclose that lien, it is vital that the heirs should be parties, (is held by us at this term.) It would be inequitable to Adams to embarrass the title by a proceeding to which he was a stranger, as also the heirs of the vendor. If, upon a sale, the property should bring more than the lien debt, to whom would the surplus go, to Adams, or to Parks ?
Inasmuch as Parks has not acquired a legal title, but has an opposing equity to Adams — and inasmuch as a sale under the decree would not be conclusive upon Adams, and because the heirs of Harris were not parties, we think in the peculiar circumstances of the case, that the execution of the foreclosure decree should be held up, and that the heirs of Parks should be made parties, so that all persons in interest may be brought before the court, and a decree made that will be conclusive upon all parties. This is necessary in order that a good title may be offered to purchasers, and it is also necessary in order to settle who shall be entitled to the surplus.
The reflection given to the subject has brought us to the opinion that Adams (aside from the vendor’s lien), has a superior equity to Parks, that lien may be paramount to both of their claims, but ought not to be enforced, except by decree conclusive upon each of their equities.
We recognize also the wisdom of the principle, which exacts of a complainant seeking the protection of his title from the clouds and suspicions of adversary claims, that he should be invested with the legal title, or have such a complete equity, that he could - per force of it, draw to himself the legal title. The bill therefore, could not be maintained as a quia timet bill, to displace and cancel shadowy claims. But the averments disclose an effort to foreclose the vendor’s lien, which would utterly fail to pass the legal title, and which would greatly embarrass the rights which others, not parties to that *161suit, assert. We are disposed therefore, to treat the complainant’s bill as an injunction suit, restraining the execution of a decree, the only effect of which would be to becloud the title, and embarrass and complicate rights, which would require further litigation to clear up. In this view of the whole subject, we think that the right will be better vindicated by restraining Harris’ administrator from further proceedings under his decree, so that all persons asserting a right to the property may be brought before the court. Upon return of the case to the chancery court, the heirs of Harris will be made defendants. Those competent to assert the vendor’s lien, (where the legal title has been retained,) will be before the court. Adams and Parks can also vindicate their respective equities, and a decree made which will do complete justice.
Decree reversed and cause remanded, and leave given to complainant to amend his bill.